DETAILED ACTION
This action is in response to the filing on January 4, 2021.  Claims 1-15 are pending and have been considered below.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… wherein the comparison comprises: categorizing each correlated data point of the correlated data points into at least one type of a plurality of types to provide categorized data points, the at least one type including a first type; assigning the correlated data points categorized as the first type as backbone nodes of a first directed acyclic graph; and connecting remaining data points of the categorized data points as data nodes to the backbone nodes via directed edges based on timestamps associated with the remaining data points, the remaining data points being a set of the categorized data points not categorized as the first type.”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claims 9 and 13 recite similar limitations.  Therefore, claims 9 and 13 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114